DETAILED ACTION
This is responsive to the RCE filed 22 March 2022.
Claims 1, 3-12 and 14-21 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Suzanne Walts on 26 April 2022.
The application has been amended as follows: 
1. (Currently Amended)  A speech processing device comprising:
a language identifier that identifies a first language as a first native language of a first user and a first used language used by the first user, based on a first speech in the first used language made by the first user at a near-end-side, wherein the first native language is different from the first used language;
a signal processor that performs signal processing on the first speech according to the first native language and the first used language that the language identifier has identified; and
a communicator that transmits [[a]] the first speech on which the signal processing has been performed by the signal processor to a far-end-side;
wherein the signal processor performs the signal processing by superimposing a first parameter on a basis of the first native language that the language identifier has identified and a second parameter on a basis of the first used language that the language identifier has identified.

2.  (Canceled)  

3.  (Previously Presented)  The speech processing device according to claim 1, wherein the signal processing emphasizes the first native language and the first used language that have been identified by the language identifier.

4.  (Previously Presented)  The speech processing device according to claim 1, wherein the first parameter on the basis of the first native language is a filter coefficient that the signal processer uses to perform filter processing.

5.  (Original)  The speech processing device according to claim 4, wherein the filter processing is band-pass filter processing.

6.  (Previously Presented)  The speech processing device according to claim 1, wherein the language identifier identifies the first used language by speech recognition processing.

7.  (Previously Presented)  The speech processing device according to claim 1, wherein the language identifier identifies the first native language based on an IP address used by the communicator.

8.  (Currently Amended)  The speech processing device according to claim 1, wherein the language identifier identifies the first native language based on a language used by the speech processing device or an information processor to be used with the speech processing device.

9.  (Previously Presented)  A teleconferencing device comprising:
the speech processing device according to claim 1;
a microphone; and
a speaker, wherein
the speech is an audio signal inputted to the microphone; and
the speaker emits the speech that has been processed by a signal processer on the far-end-side.

10.  (Original)  A speech processing system comprising the speech processing device according to claim 1 including a plurality of speech processing devices.

11.  (Currently Amended)  A speech processing method comprising:
identifying a language as a first native language of a first user and a first used language used by the first user, based on a first speech in the first used language made by the first user at a near-end-side, wherein the first native language is different from the first used language;
performing signal processing on the first speech according to the first native language and the first used language that has been identified;
transmitting [[a]] the first speech on which the signal processing has been performed, to a far-end-side; and
performing the signal processing by superimposing a parameter on a basis of the first native language that has been identified and a parameter on a basis of the first used language that has been identified.

12.  (Previously Presented)  The speech processing method according to claim 11, further comprising:
receiving the speech from the near-end-side; and
performing the signal processing on received speech, according to an identified language.

13.  (Canceled)  

14.  (Previously Presented)  The speech processing method according to claim 11, wherein the signal processing emphasizes the first native language and the first used language that have been identified.

15.  (Previously Presented)  The speech processing method according to claim 11, wherein the first parameter on the basis of the first native language is a filter coefficient to be used to perform filter processing.

16.  (Original)  The speech processing method according to claim 15, wherein the filter processing is band-pass filter processing.

17.  (Previously Presented)  The speech processing method according to claim 11, wherein the first used language is identified by speech recognition processing.

18.  (Previously Presented)  The speech processing method according to claim 11, wherein the first native language is identified based on an IP address used for communication.

19.  (Currently Amended)  The speech processing method according to claim 11, wherein the first native language is identified based on a language used by a speech processing device or an information processor to be used with the speech processing device.

20.  (Currently Amended)  A speech processing device comprising:
at least one memory device that stores instructions; and 
at least one processor that executes the instructions, wherein the instructions cause the processor to perform:
identifying a language as a first native language of a first user and a first used language used by the first user, based on a first speech in the first used language made by the first user at a near-end-side, wherein the first native language is different from the first used language;
performing signal processing on the first speech according to the first native language and the first used language that the identifying has identified; 
transmitting [[a]] the first speech on which the signal processing has been performed by the performing to a far-end-side; and
performing the signal processing by superimposing a first parameter on a basis of the first native language that has been identified and a second parameter on a basis of the first used language that has been identified.

21.  (Currently Amended)  A speech processing device comprising:
a communicator that receives a second speech made by a second user at a far-end-side; 
a language identifier that identifies a language as a second native language of the second user and a second used language used by the second user, based on the second speech in the second used language, wherein the second native language is different from the second used language; and
a signal processor that performs signal processing on the second speech according to the second native language and the second used language that the language identifier has identified, and outputs the processed signal, 
wherein the signal processer performs the signal processing by superimposing a third parameter on a basis of the second native language that the language identifier has identified and a fourth parameter on a basis of the second used language that the language identifier has identified.

Allowable Subject Matter
Claims 1, 3-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose identifying a language as a first native language of a first user and a first used language used by the first user, based on a first speech in the first used language made by the first user at a near-end-side, wherein the first native language is different from the first used language; and
performing signal processing on the first speech according to the first native language and the first used language that has been identified by superimposing a parameter on a basis of the first native language that has been identified and a parameter on a basis of the first used language that has been identified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657